DETAILED ACTION

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, drawn to a method for normalizing data, classified in G06T 5/002.
II. Claims 5-6, drawn to a method of identification to extract distinct features, classified in G06K 7/087.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the method of for normalizing data of Group I as claimed can be used without the method of identification to extract distinct features of Group II.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
• the inventions have acquired a separate status in the art in view of their different classification
• the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and
• the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During communication with Attorney Wendell Harris (55,881) (via voicemail and electronic mail) over 6/2/22-6/6/22, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-4.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5-6 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.
Claims 1-4 are directed to a method for normalizing data to remove biases or attain a pre-defined range can be done as a mental exercise with only rudimentary tools such as a pen and a paper.
The details of the claim – applying an edge preserving filter, using image de-speckle techniques, band-pass filter, wavelets filtering, median filtering, and etc. – while further define and narrow the claim; do not, however, make the claim less-abstract.  In defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves an abstract idea, even if the particular abstract idea at issue is narrow. Mayo, 132 S.Ct. at 1303.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ganesan (US 20190172180 A1).
Re Claim 1: Ganesan discloses a method for normalizing data to remove biases or attain a pre-defined range comprising: using a mean and standard deviation (p57) of a data to get a normalized data distribution, where a maximum and a minimum of a data is used to normalize a data range (p50); applying data filtering (p64) to reduce noise and/or distortion to help extract robust features and a better description of an object; applying an edge preserving filter (p69) to further denoise the data to remove high frequency unstructured contents while preserving structured contents like edges or boundaries of objects in an image; and using image de-speckle techniques (p5, p32) to clean the image of random dead elements from one or more sensors.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan (US 20190172180 A1) in view of Rhoads (US 20130273968 A1).
Re Claim 2-4: Ganesan discloses the method of claim 1.
However, Ganesan does not disclose that the data filtering is a band-pass filter, wavelets filtering, and the de-speckle technique is median filtering.
Rhoads however discloses that the data filtering is a band-pass filter (p852), wavelets filtering (p154, p617), and the de-speckle technique is median filtering (p618).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Rhoads’ teaching in the method of Ganesan for the purpose of ensuring data normalization using well known methods.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE W KIM/Examiner, Art Unit 2887                                                                                                                                                                                                                                                  
/THIEN M LE/Primary Examiner, Art Unit 2887